Exhibit 10.39

SELECTICA, INC.

1999 EQUITY INCENTIVE PLAN:

NOTICE OF STOCK UNIT AWARD

You have been granted units representing shares of Common Stock of Selectica,
Inc. (the “Company”) on the following terms:

 

Name of Recipient:    «Name» Total Number of Units Granted:    «TotalUnits» Date
of Grant:    «DateGrant» Vesting Commencement Date:    «VestDay» Vesting
Schedule:    The first «CliffPercent»% of the units subject to this award will
vest when you complete «CliffPeriod» months of continuous “Service” (as defined
in the Plan) after the Vesting Commencement Date. Thereafter, an additional
«IncrementPercent»% of the units subject to this award will vest when you
complete each «IncrementPeriod»-month period of continuous Service.

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Selectica, Inc. 1999 Equity Incentive Plan (the
“Plan”) and the Stock Unit Agreement, both of which are attached to and made a
part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email.

 

RECIPIENT:     SELECTICA, INC.

 

    By:  

 

      Title:  

 



--------------------------------------------------------------------------------

SELECTICA, INC.

1999 EQUITY INCENTIVE PLAN:

STOCK UNIT AGREEMENT

 

Payment for Units

   No payment is required for the units that you are receiving.

Vesting

   The units vest in installments, as shown in the Notice of Stock Unit Award.
In addition, the units may vest on an accelerated basis pursuant to Article 11
of the Plan. No additional units vest after your Service has terminated for any
reason.

Forfeiture

   If your Service terminates for any reason, then your units will be forfeited
to the extent that they have not vested before the termination date and do not
vest as a result of the termination. This means that any units that have not
vested under this Agreement will immediately be cancelled. You receive no
payment for units that are forfeited.    The Company determines when your
Service terminates for this purpose.

Leaves of Absence

and Part-Time

Work

   For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.    If you go on a leave of absence, then
the vesting schedule specified in the Notice of Stock Unit Award may be adjusted
in accordance with the Company’s leave of absence policy or the terms of your
leave. If you commence working on a part-time basis, then the vesting schedule
specified in the Notice of Stock Unit Award may be adjusted in accordance with
the Company’s part-time work policy or the terms of an agreement between you and
the Company pertaining to your part-time schedule.



--------------------------------------------------------------------------------

Settlement of Units

   Each of your units will be settled on the first Permissible Trading Day (as
defined below) that occurs on or after the date when the unit vests. However,
each unit must be settled not later than the later of (a) March 15 of the
calendar year after the calendar year in which the unit vests or (b) June 15 of
the Company’s fiscal year after the fiscal year in which the unit vests.    At
the time of settlement, you will receive one share of the Company’s Common Stock
for each vested unit. But the Company, at its sole discretion, may substitute an
equivalent amount of cash if the distribution of stock is not reasonably
practicable due to the requirements of applicable law. The amount of cash will
be determined on the basis of the market value of the Company’s Common Stock at
the time of settlement.

Section 409A

   This paragraph applies only if the Company determines that you are a
“specified employee,” as defined in the regulations under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), at the time of your
“separation from service,” as defined in those regulations. If this paragraph
applies, then any units that otherwise would have been settled during the first
six months following your separation from service will instead be settled during
the seventh month following your separation from service, unless the settlement
of those units is exempt from Section 409A of the Code.

Nature of Units

   Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock (or distribute
cash) on a future date. As a holder of units, you have no rights other than the
rights of a general creditor of the Company.

No Voting Rights or

Dividends

   Your units carry neither voting rights nor rights to cash dividends. You have
no rights as a stockholder of the Company unless and until your units are
settled by issuing shares of the Company’s Common Stock.

Units

Nontransferable

   You may not sell, transfer, assign, pledge or otherwise dispose of any units.
For instance, you may not use your units as security for a loan.

Beneficiary

Designation

   You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that you hold at the time of your death.



--------------------------------------------------------------------------------

Withholding Taxes

   No stock certificates or cash will be distributed to you unless you have made
arrangements satisfactory to the Company for the payment of any withholding
taxes that are due as a result of the vesting or settlement of this award. These
arrangements include payment in cash. With the Company’s consent, these
arrangements may also include (a) payment from the proceeds of the sale of
shares through a Company-approved broker, (b) withholding shares of Company
stock that otherwise would be issued to you when the units are settled,
(c) surrendering shares that you previously acquired or (d) withholding cash
from other compensation. The fair market value of withheld or surrendered
shares, determined as of the date when taxes otherwise would have been withheld
in cash, will be applied to the withholding taxes.

Restrictions on

Resale

   You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

Employment at Will

   Your award or this Agreement does not give you the right to be retained by
the Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

Adjustments

   In the event of a stock split, a stock dividend or a similar change in
Company stock, the number of your units will be adjusted accordingly, as the
Company may determine pursuant to the Plan.

Effect of Merger

   If the Company is a party to a merger, consolidation or reorganization, then
your units will be subject to Section 10.3 of the Plan, provided that any action
taken must either (a) preserve the exemption of your units from Section 409A of
the Code or (b) comply with Section 409A of the Code.

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of Delaware (without regard to their choice-of-law provisions).

The Plan and Other

Agreements

  

The text of the Plan is incorporated in this Agreement by reference.

 

The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.



--------------------------------------------------------------------------------

Definition:

  

Permissible Trading

Day

   “Permissible Trading Day” means a day that satisfies each of the following
requirements:   

•        The Nasdaq Global Market is open for trading on that day,

  

•        You are permitted to sell shares of the Company’s Common Stock on that
day without incurring liability under Section 16(b) of the Securities Exchange
Act of 1934, as amended,

  

•        Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s Common Stock
on that day under Rule 10b-5 of the Securities and Exchange Commission or
(b) Rule 10b5-1 of the Securities and Exchange Commission is applicable,

  

•        Under the Company’s written Insider Trading Policy, you are permitted
to sell shares of the Company’s Common Stock on that day, and

  

•        You are not prohibited from selling shares of the Company’s Common
Stock on that day by a written agreement between you and the Company or a third
party.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.